Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

Response to Arguments
In communications filed on 3/1/2022, claims 1-3, 5-9, 11-15, and 17-20 are presented for examination. Claims 1, 7, and 13 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 3/1/22, with respect to prior art rejections have been fully considered and are unpersuasive. The combination of Saad and Schmitt teaches the amended element. Schmitt explicitly discloses connectors are used to communicate user data to/from applications to other applications or to a database, thus teaching wherein the data management process communicates with a first connector process to obtain an item of the user's personal data from an enterprise application corresponding to the first connector process (Schmitt: Fig. 1, ¶29-¶40, receiving/sending user data using one or more connectors from/to one or more applications), wherein that item of personal data is not stored in the central DB; and (Saad: ¶51, i.e., the personal information stored in a personal repository not the main database. See also, Schmitt: Fig. 1, ¶29-¶40, receiving/sending user data using one or more connectors from/to one or more applications i.e., when the user data is being sent/received by an application it is not stored on the database) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-9, 11-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200210612 A1 (hereinafter ‘Saad’) in view of US 20140181322 A1 (hereinafter ‘Schmitt’).

As regards claim 1, Saad (US 20200210612 A1) discloses: A computer device comprising: one or more computer processors; (Saad: Fig. 1, ¶25) a user interface; and (Saad: Fig. 1, ¶27, i.e., the user interface) a non-transitory computer-readable storage medium comprising instructions, which when executed by the computer devices, control the one or more computer processors to be operable to: (Saad: Fig. 1, ¶28, ¶74)
instantiate a data management process to execute on the computer device; and (Saad: Fis. 1-3, ¶3, ¶43-¶44, i.e., the initialization of the database management)
instantiate a plurality of connector processes to execute on the computer device (Saad: Fig. 2 ¶41-¶42, i.e., the configuration of communication channels 226a-d), 
However, Saad does not but in analogous art, Schmitt (US 20140181322 A1) teaches: each connector process corresponding to an enterprise application among a plurality of enterprise applications, wherein the computer device provides access to personal data of a user of the plurality of enterprise applications, the personal data being used by the plurality of enterprise applications, the providing access including: (Schmitt: Fig. 1, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad to include connection management module for managing multiple connections between a database and diverse set of business applications for sending/receiving data between the applications and the database as taught by Schmitt with the motivation to provide common quality of services for managing connections between diverse applications and database hosting the data (Schmitt: Fig. 1, ¶29-¶40)    
Saad et al combination further discloses: the data management process communicating with a central database (DB) to receive from the central DB the user's personal data; (Saad: Fis. 1-3, ¶3, ¶43-¶44. See also, Schmitt: Fig. 1, ¶29-¶40)
the data management process communicating with the plurality of connector processes, each of the plurality of connector processes communicating with its corresponding enterprise application to receive from its corresponding enterprise application the user's personal data and providing the user's personal data to the data management process; (Schmitt: Fig. 1, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)
wherein the data management process communicates with a first connector process to obtain an item of the user's personal data from an enterprise application corresponding to the first connector process (Schmitt: Fig. 1, ¶29-¶40, receiving/sending user data using one or more connectors from/to one or more applications), wherein that item of personal data is not stored in the central DB; and (Saad: ¶51, i.e., the personal information stored in a personal repository not the main database. See also, Schmitt: Fig. 1, ¶29-¶40, receiving/sending user data using one or more connectors from/to one or more applications i.e., when the user data is being sent/received by an application it is not stored on the database)
the data management process sending the received personal data, including the user's personal data received from the central DB and the item of personal data not stored in the central DB and obtained from the first connector process (Saad: ¶51, i.e., the personal information stored in a personal repository not the main database. See also, Schmitt: Fig. 1, ¶29-¶40, receiving/sending user data using one or more connectors from/to one or more applications i.e., when the user data is being sent/received by an application it is not stored on the database), to the user interface, wherein the plurality of enterprise applications communicate directly with the central database to make updates to personal data stored therein. (Saad: Fis. 1-3, ¶3, ¶43-¶44. See also, Schmitt: Fig. 1, ¶29-¶40)

Claims 7 and 13 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 2, Saad et al combination discloses the computer device of claim 1, wherein the each of the enterprise applications execute on a computing platform separate from the computer device. (Saad: Figs 1-2, ¶24-¶42, i.e., the multi platform system)

Claims 8 and 14 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with the plurality of connector processes to obtain application-specific data from each corresponding enterprise application that the user is associated with. (Saad: Figs 1-2, ¶24-¶42. See also, Schmitt: Figs. 1-2, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)

Claims 9 and 15 recite substantially the same features recited in claim 3 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 5, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with one or more of the connector processes to update the user's personal data on one or more corresponding enterprise applications. (Saad: Figs. 1-3 ¶41-¶54, i.e., the configuration of communication channels 226a-d, wherein the channels are used to add, update, delete, and so forth the personal information. See also, Schmitt: Figs. 1-2, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)

Claims 11 and 17 recite substantially the same features recited in claim 5 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Saad et al combination discloses the computer device of claim 1, wherein each connector process converts a data request from the data management process to produce one or more application-specific instructions that are executed by the corresponding enterprise application to obtain the user's personal data. (Schmitt: Figs. 1-3, ¶9, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database wherein the connection types are application specific)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad to include connection management module for managing multiple connections between a database and diverse set of business applications for sending/receiving data between the applications and the database as taught by Schmitt with the motivation to provide common quality of services for managing connections between diverse applications and database hosting the data (Schmitt: Fig. 1, ¶29-¶40) 

Claims 12 and 18 recite substantially the same features recited in claim 6 above, and are rejected based on the aforementioned rationale discussed in the rejection.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Schmitt in view of US 20080275843 A1 (hereinafter ‘Lal’).

As regards claim 19, Saad et al combination discloses the method of claim 13. However, Saad et al do not but in analogous art, Lal (US 20080275843 A1) teaches: further comprising the data management process: communicating with a userID process to obtain a user ID of the user from the userID process; (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database) using the userID of the user to identify enterprise applications that the user is associated with. (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad et al to include associating user ID with application ID as taught by Lal with the motivation to perform user specific data operations (Lal: Fig. 2, ¶16-¶17, ¶24-¶32)

As regards claim 20, Saad et al combination discloses the method of claim 13. However, Saad et al do not but in analogous art, Lal (US 20080275843 A1) teaches: further comprising the data management process: communicating with a userID process to obtain user ID of the user; (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)  mapping the userID to application-specific identifiers; and (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database) using the application-specific identifiers to respective ones of the enterprise applications. (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad et al to include associating user ID with application ID as taught by Lal with the motivation to perform user specific data operations (Lal: Fig. 2, ¶16-¶17, ¶24-¶32)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432